



EXHIBIT 10.17 




Executive Officer Annual Incentive Cash Bonus Program
The Company maintains an annual incentive cash bonus program to attract, retain
and motivate executive officers who can contribute to the Company's future
success. The program is administered by the Personnel and Compensation Committee
(the “Committee”).
 
Each year the Committee approves an annual incentive cash bonus calculation for
the executive officers with performance targets comprised of the Company’s
financial performance results and the individual’s strategic task
accomplishments. Unless otherwise determined by the Committee, the Company’s
financial performance results are based on pre-tax return on net assets and
earnings per share results. The bonus amount payable is a percentage of salary
based upon an executive’s participation category and the level of attainment of
the applicable performance targets. The maximum bonus payable as a percent of
base salary is 75% of salary for executive officers other than the Chief
Executive Officer and 100% for the Chief Executive Officer. Performance below
the target levels will result in lower or no bonus payments.
 


- 54 -

--------------------------------------------------------------------------------





